HEMPHILL, Chief Justice.
This is an appeal from the decree of the District Court of Red River County. J. H. Rogers, one of the ap-pellees, had recovered judgment on a promissory note against the appellant, B. M. Ballard, and J. J. Ward, the other appellee in this case. On the rendition of the judgment, the appellant B. M. Ballard applied to the judge of the district court, sitting in chancery, for a writ of injunction to restrain the issuing of execution on said judgment; the prayer of complainant’s petition was granted; but on demurrer being filed by defendant, the same was sustained by the court, the injunction dissolved, and the complaint of petitioner dismissed. From this decree the plaintiff has appealed to this court.
Our deliberations and decision will be confined to the matters directly involved in the appeal. The duty is not imposed on us of laboring through the mass of improprieties and irregularities in which the proceedings, previous to the complainant’s bill in chancery, are involved. Were we disposed to censure, sufficient matter of reproof would be furnished from the record after the institution of the suit in equity. We waive, however, the reprehension which might properly be bestowed on some portion of the proceedings in this case, and limit ourselves to the discussion of the grounds of appeal.
The petition of the appellant, praying for a writ of injunction, has been attentively considered by this tribunal, and we are of opinion that the matters contained therein are not sufficient to authorize the issuing of the extraordinary writ of injunction. The petitioner does not allege that he was deprived of the opportunity of making his defense, or that his defense was of such a nature as to be inadmissible in the courts of common law. Nor does he allege or show any matter whatsoever which could possibly justify the court of chancery in interfering with the judgment of a court of co-ordinate jurisdiction.
We are of opinion, therefore, that there was no error in the decree of the district court sustaining the demurrer to the appellant’s bill of complaint; and it is ordered, adjudged and decreed that the judgment of the court below in this case be and the same is hereby affirmed.

Affirmed.